 

Exhibit 10.15

 



COMMERCIAL PROMISSORY NOTE
(Equipment Loan; Purchase Money)

 

$1,401,558.91 USD Date: February 27, 2020

 

FOR VALUE RECEIVED and WITHOUT GRACE, on the dates, and in the amounts so herein
stipulated, the undersigned, 5J Oil Field Services, LLC and 5J Trucking, LLC
whose address are 710 N. Post Oak Road, Suite 315, Houston, Texas 77024,
together with SMG Industries, Inc. whose address is 710 N. Post Oak Road, Suite
315, Houston, Texas 77024 (hereinafter called “Maker”), promises to pay to the
order of AMERISOURCE FUNDING, INC (“Lender”) at its principal office located at
7225 Langtry, Houston, Texas 77040, in coin or currency of the United States of
America, which at the time of payment is legal tender for the payment of public
and private debts, the principal sum of ONE MILLION FOUR HUNDRED AND ONE
THOUSAND AND FIVE HUNDRED AND FIFTY-EIGHT AND 91/100 DOLLARS ($1,401,558.91),
together with accrued interest on the principal amount hereof remaining unpaid
from time to time, computed from the date hereof until maturity at a per annum
rate, calculated on the basis of a three hundred sixty (360) day year [except
for calculation of the Maximum Rate, which will be calculated on the basis of a
three hundred sixty five (365) or three hundred sixty six (366) day year, as the
case may be] determined on a fixed per annum basis, equal to the lesser of (i)
or (ii) as follows:

 

(i)       The prime rate plus five and one-quarter percent (5.250%) per annum as
determined from time to time in the Wall Street Journal (currently 10.00%) (the
“Applicable Rate”); or

 

(ii)       the Maximum Rate (as hereinafter defined),

 

which interest rate is further limited and controlled by the provisions of this
Note hereinafter set forth. The term “Maximum Rate”, as used herein, shall mean,
on any day, the highest non-usurious rate of interest (if any) permitted by
applicable law on such day. For purposes of the Texas Finance Code, as it may
from time to time be amended, the Maximum Rate shall be referred to in and
determined under the Texas Finance Code, from time to time in effect; provided,
however, that to the extent permitted by applicable law, Lender reserves the
right to change, from time to time by further notice and disclosure to Maker,
the ceiling on which the Maximum Rate is based under the Texas Finance Code;
and, provided further, that the “highest non-usurious rate of interest permitted
by applicable law” for purposes of this Note shall not be limited to the
applicable rate ceiling under the Texas Finance Code if federal laws or other
state laws now or hereafter in effect and applicable to this Note (and the
interest contracted for, charged and collected hereunder) shall permit a higher
rate of interest. In no event shall the Applicable Rate herein exceed the
Maximum Rate.

 

This Note is payable as follows, to-wit:

 

(a)       Accrued and unpaid interest on this Note shall be payable monthly,
commencing one calendar month from the date hereof, and continuing thereafter on
the same day of each succeeding calendar month, and ending upon the maturity of
this Note, however such maturity may be brought about; and

 

(b)       All outstanding principal of this Note and all accrued and unpaid
interest hereon shall be due and payable on or before February 27, 2023 (the
“Maturity Date.

 

Upon execution hereof, Maker shall pay an origination fee equal to $21,962.30.
Said fees shall not be construed as interest.

 

THE WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



 

 

 

It is especially agreed that if default shall be made in any payment due hereon,
either principal or interest, or if there is a default in any of the terms,
covenants or provisions set forth in that certain Security Agreement, as
hereinafter defined, or any other document given to secure this Note or any
Guaranty executed to support Lender’s entering into the Note or Security
Agreement (collectively, the “Security Instruments”) or in any other note or
obligation of Maker to Lender (including guaranty agreements), then, in any such
event, at the option of Lender or any other holder hereof at any time thereafter
without notice of intent to accelerate, notice of acceleration, or any other
demand or notice, the unpaid principal balance of this Note and all accrued
interest shall at once become due and payable. Any sum, principal or interest,
payable under this Note which is not paid when due shall bear interest from the
date such payment is due until paid at the Maximum Rate, or if no Maximum Rate
is established by applicable law, then at the Applicable Rate plus five percent
(5%) per annum. If default is made in the prompt payment of this Note when due
or declared due and the same is placed in the hands of an attorney for
collection, or suit is brought on same, or the same is collected through
probate, bankruptcy or other judicial proceedings, then Maker agrees and
promises to pay to Lender its reasonable and necessary attorney’s fees and court
costs.

 

If Lender or its successor has not received the full amount of any installment
payment at the end of the 10th day after it is due, Maker agrees to pay a late
charge to Lender. The amount of the late charge will be five percent (5%) of the
amount of the overdue installment payment. Maker agrees to pay the late charge
promptly. The late charge will be charged only one time with respect to any late
installment payment.

 

It is agreed that time is of the essence of this agreement. Upon the occurrence
of an event of default (as such term is defined in the herein defined Security
Agreement), Lender may accelerate and declare this Note immediately due and
payable without notice. Any failure to exercise this option shall not constitute
a waiver by Lender of the right to exercise the same at any other time.

 

All payments under the Security Instruments received by Lender during the
existence of any event of default may be applied by Lender against the
indebtedness (herein due Lender) in any manner and in such priority as Lender
may specify, including without limitation, in accordance with the provisions of
any of the Security Instruments.

 

Maker and any and all endorsers, guarantors and sureties severally waive all
notices, demands for payment, presentment for payment, protest and notice of
protest, notice of intent to accelerate, notice of acceleration, any other
notices of any kind, the filing of suit hereon for the purpose of fixing
liability and diligence in taking any action to collect amounts called for
hereunder and in the handling of collateral or securities at any time existing
in connection herewith, and consent that the time of payment hereof may be
extended and re-extended from time to time without notice to any of them.

 

In addition to any other security interests granted but Maker in the Security
Instruments, Maker specifically provides, represents and warrants a first
priority lien and a Purchase Money Security Interest in the Equipment described
on the attached Equipment Schedule and that Maker’s grant of such lien hereunder
does not constitute a fraudulent conveyance under any applicable law or contract
and that Maker is the owner of all right, title, and interest in the equipment
free and clear of all liens, encumbrances, and security interests.

 

It is further agreed that Maker grants to Lender or any other holder hereof a
first lien and security interest on (and the express right of setoff against)
all deposits and other sums at any time credited by or due from Lender or any
other holder hereof to Maker, or any endorser, surety or guarantor hereof as
collateral security for the payment of this Note, and Lender or other holder
hereof, at its option, may at any time, without notice and without any
liability, hold all or any part of any such deposits or other sums until all
sums owing on this Note have been paid in full and/or apply or set off all or
any part of any such deposits or other sums credited by or due from Lender or
any other holder hereof to or against any sums due on this Note in any manner
and in any order of preference which Lender or other holder hereof, at its sole
discretion, chooses.

 



 

 

 

It is the intention of the parties hereto to comply with the usury laws of the
State of Texas and of the United States of America. The parties hereto do not
intend to contract for, charge or receive any interest or other charge that is
usurious, and by execution of this Note, Maker agrees that Lender has no such
intent. This Note, the hereinafter mentioned Security Agreement and Security
Instruments, and all other agreements between Maker and Lender or any other
holder hereof, which are now existing or hereafter arising, whether written or
oral, are hereby expressly limited so that in no event whatsoever, whether by
reason of acceleration of maturity hereof, or otherwise, shall the amount paid,
or agreed to be paid, to Lender or any other holder hereof for the use,
forbearance or detention of the money to be due hereunder or otherwise, or for
the payment or performance of any covenant or obligation contained herein or in
any other document evidencing, securing, or pertaining to the indebtedness
evidenced hereby, exceed the Maximum Rate. If from any circumstance whatsoever
fulfillment of any provisions hereof or other document, at the time performance
of such provisions shall be due, shall involve transcending the valid limits
prescribed by law, then, ipso facto, the obligation to be fulfilled shall be
reduced to the Maximum Rate, and if from any such circumstance Lender or any
other holder shall ever receive as interest or otherwise an amount which will
exceed the Maximum Rate, such amount which would be excessive interest shall be
applied to the reduction of the principal amount owing hereunder or on account
of any other principal indebtedness of Maker to the holder and not to the
payment of interest, or if such excessive interest exceeds the unpaid balance of
principal hereof and such other indebtedness, such excess shall be refunded to
Maker. All sums paid and agreed to be paid to Lender or any other holder for
use, forbearance or detention of the indebtedness of Maker shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the periods until payment in full of this Note (or any renewals,
extensions and rearrangements hereof) so that the actual rate of interest on
account of this indebtedness evidenced by this Note is uniform throughout the
term of this Note (and all renewals, extensions and rearrangements hereof) and
does not exceed the Maximum Rate. The terms and provisions of this paragraph
shall control and supersede any other provisions of this Note.

 

Except as otherwise stated herein, all payments under this Note shall be applied
first against the accrued and unpaid interest and the remainder against the
principal balance hereof. All partial prepayments shall be applied toward the
payment of principal installments in the inverse order of maturity. Lender’s
records shall constitute prima facie evidence of the amount of funds advanced
hereunder.

 

If at any time the Applicable Rate exceed the Maximum Rate, then interest hereon
shall accrue at the Maximum Rate. If the Applicable Rate should then
subsequently decrease to a level less than the Maximum Rate or if the Maximum
Rate applicable to this Note should then subsequently be increased to a level
which would be greater than the Applicable Rate, then, in either case, the
interest hereon shall thereafter accrue at a rate equal to the applicable
Maximum Rate until the aggregate amount of interest accrued through the term of
this Note equals the aggregate amount of interest which would have accrued at
the Applicable Rate without regard to any usury limit, at which time interest
hereon shall again accrue at the Applicable Rate.

 

If at maturity or final payment of this Note the total amount of interest
accrued under the foregoing provisions is less than the total amount of interest
which would have accrued if the Applicable Rate had at all times been in effect,
then Maker shall pay Lender the amount by which (i) the lesser of (a) the amount
of interest which would have accrued on this Note if the Maximum Rate had at all
times been in effect or (b) the amount of interest which would have accrued if
the Applicable Rate had at all times been in effect, exceeds (ii) the amount of
interest paid by Maker to Lender in accordance with the other provisions of this
Note.

 

Any check, draft, money order or other instrument given in payment of all or any
part hereof or on any part of the indebtedness may be accepted by the holder
hereof and handled in collection in a customary manner, but same shall not
constitute payment hereof or of the indebtedness or diminish any rights of
Lender, except to the extent that actual cash proceeds of such instrument are
unconditionally received by Lender.

 



 

 



 

The individual signing below warrants and represents that s/he has the requisite
authority to bind the entity on whose behalf s/he signs.

 

Without being limited thereto or thereby, this Note is secured by that certain
REVOLVING ACCOUNTS RECEIVABLE ASSIGNMENT AND TERM LOAN FINANCING AND SECURITY
AGREEMENT (the “Security Agreement”) executed by Maker for the benefit of
Lender, covering all assets of Maker, including the Collateral more fully
described in the Security Agreement.

 

CLIENT:   5J Oil Field Services, LLC   X /s/ Matthew Flemming   Name: Matthew
Flemming   Title: Manager     5J Trucking, LLC   X /s/ Matthew Flemming   Name:
Matthew Flemming   Title: Manager     SMG Industries, Inc.   X /s/ Matthew
Flemming   Name: Matthew Flemming   Title: President  

 



 

 

 

PROMISSORY NOTE

 

EQUIPMENT SCHEDULE

 

Department  Item
#   Qty  Serial # / VIN  Asset
#   Liens  Lender  Note
Balance   Payment
Amount   Total FLV   Payoff Amount
as of
Payoff Date      Trailers   411    1      73121   X  Citizens 398010   0    -  
$-            Trailers   417    1      82320   X  Citizens 398010   0    -  
$-            Trailers   430    1      55004   X  Citizens 398010   64,105  
 4,081   $105,000   $60,591       Trailers   399    1      64862   X  Citizens
9045139   0    0   $-            Trailers   401    1      65692   X  Citizens
9045139   -    -   $-            Trailers   402    1      65864   X  Citizens
9045139   -    -   $-            Trailers   403    1      65865   X  Citizens
9045139   265,642    8,575   $290,000   $259,651       Trailers   404    1    
 72614   X  Citizens 9045139   -    -   $-            Trailers   405    1    
 72615   X  Citizens 9045139   -    -   $-            Trailers   406    1    
 72616   X  Citizens 9045139   -    -   $-            Trailers   407    1    
 72617   X  Citizens 9045139   -    -   $-            Trailers   408    1    
 72689   X  Citizens 9045139   -    -   $-            Trailers   409    1    
 72690   X  Citizens 9045139   -    -   $-            Trailers   410    1    
 72832   X  Citizens 9045139   -    -   $-            Trailers   418    1    
 82868   X  Citizens 9045139   -    -   $-            Trailers   419    1    
 82871   X  Citizens 9045139   -    -   $-            Trailers   393    1    
 43168   X  Citizens 9134123   261,311    8,571   $230,000   $247,591      
Trailers   394    1      43198   X  Citizens 9134123   -    -   $-           
Trailers   412    1      73170   X  Citizens 9134123   -    -   $-           
Trailers   413    1      73197   X  Citizens 9134123   -    -   $-           
Trailers   420    1      83169   X  Citizens 9134123   -    -   $-           
Trailers   421    1      83199   X  Citizens 9134123   -    -   $-           
Cranes   447    1      A3069   X  Citizens 9206094   729,493    16,495  
$575,000   $716,086       Trucks   72    1      A1967   X  Citizens Pal 9128921 
 220,561    6,144   $230,000   $208,589       Trucks   73    1      A1968   X 
Citizens Pal 9128921   -    -   $-                                     
$1,541,112   $43,866   $1,430,000   $1,492,507      

 



 



 